In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
DOUG PALUCK and RHONDA              *
PALUCK as parents and natural       *                No. 07-889V
guardians, on behalf of their minor *                Special Master Christian J. Moran
son, KARL PALUCK,                   *
                                    *
                   Petitioner,      *                Filed: January 8, 2016
                                    *
v.                                  *
                                    *                Attorneys’ fees and costs; award
SECRETARY OF HEALTH                 *                in the amount to which
AND HUMAN SERVICES,                 *                respondent does not object; appellate
                                    *                work.
                   Respondent.      *
******************* * *

Sheila A. Bjorklund, Lommen Abdo Law Firm, Minneapolis, MN, for Petitioners;
Alexis B Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On December 29, 2015, after informal discussions, the parties filed a
stipulation of fact concerning final attorneys’ fees and costs in the above-captioned
matter. The Court awards this amount to which respondent does not object.

       On December 21, 2007, Doug and Rhonda Paluck filed a petition for
compensation, on behalf of their minor son, Karl Paluck (“Karl”), alleging that
various vaccines, which Karl received shortly after reaching one year of age,
caused him to suffer a mitochondrial problem and, alternatively, that one or more
of these vaccines significantly aggravated Karl’s preexisting, yet previously
unidentified, mitochondrial disorder. Petitioners received compensation based

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
upon a proffer. Decision, issued Aug. 4, 2015. Because petitioners received
compensation, they are entitled to an award of attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e).

       Petitioners first received an award for attorneys’ fees and costs on an interim
basis in the amount of $140, 878, on March 30, 2011. 2012 WL 5504189. A
second interim fee decision awarding $107,703.90 in attorneys’ fees and costs on
an interim basis was issued on October 23, 2012. 2012 WL 5504189. A third
decision awarding attorneys’ fees and costs was issued on February 27, 2015.
2015 WL 1541643.

       After informal discussions, petitioners filed a stipulation seeking a total of
$48,000.00 in final attorneys’ fees and costs for their counsel. This work primarily
concerns the Federal Circuit appeal. The petitioners’ attorney also spent some
additional time updating materials concerning the amount and form of the damages
award. Additionally, in compliance with General Order No. 9, petitioners state
that they did not incur any in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $48,000.00 in the form of a check made payable to
      petitioners and petitioners’ attorney, Sheila A. Bjorklund, of Lommen
      Abdo Law Firm, for attorneys’ fees and other litigation costs available
      under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6353.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master



                                          2